*119MEMORANDUM OPINION
BUSSEY, Presiding Judge.
This is an original proceeding in which petitioner seeks an Order of this Court directing the Sheriff of Cimarron County, the Honorable Carl H. May han, to dismiss a charge pending against him in that county, or grant him a speedy trial. To this petition a Response has been duly filed by the Sheriff of Cimarron County setting forth that he has neither the power nor authority to grant the petitioner a speedy trial or dismiss the charges there pending.
We are of the opinion that the relief prayed for herein should be denied for the reason that Respondent is not a proper party. If the petitioner desires a speedy trial, he should file an application for habeas corpus ad prosequendum in the District Court of Cimarron County joining the magistrate before whom the preliminary complaint is filed and requesting a speedy trial or dismissal of the charges. In the event this effort fails, he should then file an application for habeas corpus ad prose-quendum in this Court seeking a speedy trial or dismissal of the charges. See Thacker v. Marshall, Okl.Cr., 331 P.2d 488.
For the reasons above set forth, the writ prayed for is denied. Writ denied.
NIX and BRETT, JJ., concur.